DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/01/2020. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Domestic priority. The applicant claims Foreign priority to a Korean application filed on 12/03/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims recite a destination recommending apparatus. The claims recite the features of a navigation device configured to collect driving pattern information, a controller coupled to the navigation device and configured to calculate a visit probability of a destination at a current location. The dependent claims 2 – 9 are wherein claims that perform calculations of the probability of a point of interest within proximity. The claims are similar to example 40 claim 2 that is an abstract idea. This judicial exception is not integrated into a practical application because the claims do not identify if these calculations are used by an operator. The features of navigation device and controller are generic in nature and do not claim with specificity data collected or operations 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claim recites a destination recommending system. The claim recites a vehicle configured to transmit a current location or a current time information and driving pattern and server to the vehicle to configured to calculate a visit probability of a destination. The claims are similar to example 40 claim 2 that is an abstract idea. This judicial exception is not integrated into a practical application because the claim does not identify if the calculations are used by an operator. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not identify if the evaluation or observation is displayed to a user, displayed as a possible option for a user to select guidance to a destination, or if the invention is initiated by a user. The claims fail the second prong of the 2019 guidance and thus is not eligible for patent protection.
Claims 11 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims recite a destination recommending method. The claims recite the operations of collecting driving pattern information of a user, calculating a visit probability of a destination, and predicting the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every 
Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. The claim states a vehicle configured to transmit a current location or a current time information and driving pattern information to a server and the server coupled to the vehicle and configured to calculate a visit probability of a destination at the current location.
Claim 11 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain the features of a navigation device that collects driving pattern information, and a controller that calculates visitation probability. The features are generic in description and do not have further detail in the specification describing what information establishes the pattern or what is a navigation, such as a handle held device, mobile device with a display, or infotainment device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are directed to an apparatus, system, and a method without specifically identifying what the navigation device constitutes, whether this invention is part of a vehicle or a mobile device, the thresholds used to identify what the probability threshold constitutes, or how the result of the evaluation is used in a meaningful way for a user of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 9, 11 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chelotti US 2013/0238241.
As per claim 1, A destination recommending apparatus, the apparatus comprising: 
a navigation device configured to collect driving pattern information of a user; (Chelotti paragraph 0020 discloses, “FIG. 1 is a block diagram of an exemplary mobile device 100 in which one embodiment of an integrated navigation and calendar system is implemented. The mobile device 100 can be, for example, a handheld computer, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, mobile phone, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices. A mobile device 100 as described is not limited to handheld devices, but may also include devices physically mounted to or incorporated into a mode of transportation (e.g., automobile, motorcycle, or bus).” And paragraph 0023 discloses, “FIG. 2 is a block diagram illustrating an exemplary Navigation Module 200. In one embodiment, the mobile device 100 includes a Navigation Module 200. In one embodiment, the Navigation Module 200 includes one or more of a Routing Engine 202, a User Interface Engine 201, a Transportation Estimation Engine (TEE) 203, an Intelligent Destination Recommendation Engine (IDRE) 204, and a Calendar Interface Engine 205. In other embodiments the Navigation Module's instructions may be implemented as separate software programs, procedures, or modules.”) and 
a controller coupled to the navigation device and configured to calculate a visit probability of a destination at a current location or a visit probability of a destination at a current time, based on the driving pattern information and to predict the destination based on the visit probability. (Chelotti paragraph 0027 discloses, “0027] In one embodiment, the Intelligent 

As per claim 2, The apparatus of claim 1, wherein the controller calculates a location similarity probability between the current location and a plurality of points of interest (POIs) when the plurality of POIs is collected based on the driving pattern information and calculates visit probability of the plurality of POIs at the current location based on the location similarity probability and the visit probability of the POIs. (Chelotti paragraph 0077 discloses, “In one embodiment, the IDRE 204 accounts for historical patterns in the timing of visits to destinations in combination with one or more of the date, current location, starting location, etc.”)
As per claim 3, The apparatus of claim 1, wherein the controller calculates a time similarity probability between the current time and a time at which a plurality of POIs is set to the destination when the plurality of POIs is collected based on the driving pattern information and calculates a visit probability of the plurality of POIs at the current time based on the time 
As per claim 4, The apparatus of claim 1, wherein the controller recalculates the visit probability by reflecting an aging rate to a previously calculated visit probability when the previously calculated visit probability is present. (Chelotti paragraph 0067 discloses, “In an alternate embodiment, new destination records are first created as temporary records and expire from the destination record if more than one time stamp is not recorded within a set amount of time (e.g., a user selectable range from 1 day to 1 year). For example, a user may visit a destination and stay for the threshold amount of time to qualify as a destination record, but never return to a location. In one embodiment, destination records with only one time stamp are periodically flushed from the system once a week or once a month (the time period can be user configurable to a wider range of 1 day to 1 year).” And paragraph 0061 discloses, “In one embodiment, the mobile device 100 is determined to be stationary if no movement is detected after a threshold stationary time (e.g., for a time period longer than 15 minutes). In other embodiments, the threshold stationary time is user adjustable. In other embodiments, the IDRE 204 can learn patterns in the movement of the mobile device 100 and automatically set a threshold stationary time that minimizes false positives. For example, the IDRE 204 is able to differentiate between a momentary pause at a red traffic light (a pause on the way to a destination) versus actual arrival at a destination.”)
As per claim 5, The apparatus of claim 4, wherein the controller determines whether the recalculated visit probability is less than a reference value and deletes a POI in which the visit 
As per claim 6, The apparatus of claim 5, wherein the controller recalculates the visit probability by assigning a weight to the visit probability calculated to be greater than or equal to the reference value, when the visit probability is not less than the reference value. (Chelotti paragraph 0092 discloses, “In one embodiment, the Navigation Module waits until after confidence ratings are calculated to determine if the threshold is met. In an exemplary embodiment, the Navigation Module 200 continuously monitors the destination records and confidence ratings and determines when the record with the highest confidence rating meets the threshold requirement. In one embodiment, the Navigation Module 200 will recalculate confidence ratings and notify the User Interface Engine 201.”)
As per claim 7, The apparatus of claim 6, wherein the controller calculates location-based recommendation reliability or time- based recommendation reliability depending on whether the user selects the predicted destination and determines whether to recommend the predicted destination, based on the recommendation reliability. (Chelotti paragraph 0084 discloses, “In one embodiment, the IDRE 204 will override a calculated confidence rating if the user selects or 
As per claim 8, The apparatus of claim 1, wherein the controller assigns a predetermined probability to the plurality of POIs to calculate the visit probability or to calculate the visit probability based on at least one of a pre-stored point, a destination selected by all users, and/or a destination selected by a similar user or a neighboring user, when the current location is a new visit and predicts the destination based on the visit probability. (Chelotti paragraph 0092 discloses, “In one embodiment, the Navigation Module waits until after confidence ratings are calculated to determine if the threshold is met. In an exemplary embodiment, the Navigation Module 200 continuously monitors the destination records and confidence ratings and determines when the record with the highest confidence rating meets the threshold requirement. In one embodiment, the Navigation Module 200 will recalculate confidence ratings and notify the User Interface Engine 201.”)
As per claim 9, The apparatus of claim 1, wherein the controller determines whether the user is an effective user, based on a visit probability of the user for the predicted destination or the driving pattern information and recommends the predicted destination to the effective user when it is determined that the user is the effective user. (Chelotti paragraph 0069 discloses, “In one embodiment, the Navigation Module 200 provides intelligent destination recommendations based on confidence ratings. A confidence rating represents the likelihood that a particular destination will be the actual next destination of the mobile device 100. In one embodiment, the IDRE 204 estimates the next destination by assigning confidence ratings to each stored 
As per claim 11, A destination recommending method, the method comprising: (Chelotti paragraph 0030 discloses, “FIG. 3 shows a flow diagram of one embodiment of a method 300 for providing intelligent destination recommendations.”)
collecting driving pattern information of a user; (Chelotti paragraph 0029 discloses, “In one embodiment, the Navigation Module 200 is active (able to collect destination data) when the mobile device 100 is able to provide required system resources for the Navigation Module 200 to function. When the Navigation Module 200 is active (e.g., running in the foreground or background), regular collection of location data and regular updating of intelligent recommendations is possible.”)
calculating a visit probability of a destination at a current location or a visit probability of a destination at a current time, based on the driving pattern information; and 
predicting the destination based on the visit probability. (Chelotti paragraph 0027 discloses, “0027] In one embodiment, the Intelligent Destination Recommendation Engine 204 determines the likelihood that a user will travel to a previously visited destination (known destination). In one embodiment, the Intelligent Destination Recommendation Engine 204 assigns each previously visited destination with a confidence rating that represents the likelihood that the user (mobile device 100) will travel to the destination.” Paragraph 0031 discloses, “At block 302, the processing device calculates confidence ratings for one or more destinations. In one embodiment, each destination has a confidence rating and the confidence rating is based on a match between the current time and stored time stamps for each destination. In one embodiment, the Navigation Module 200 calls the IDRE 204 to calculate/adjust confidence ratings based on a 
As per claim 12, The method of claim 11, wherein the calculating of the visit probability of the destination at the current location includes: calculating a location similarity probability between the current location and a plurality of POIs when the plurality of POIs is collected based on the driving pattern information; and calculating visit probability of the plurality of POIs at the current location based on the location similarity probability and the visit probability of the POIs. (Chelotti paragraph 0077 discloses, “In one embodiment, the IDRE 204 accounts for historical patterns in the timing of visits to destinations in combination with one or more of the date, current location, starting location, etc.”)
As per claim13, The method of claim 11, wherein the calculating of the visit probability of the destination at the current time includes: calculating a time similarity probability between the current time and a time at which a plurality of POIs is set to the destination when the plurality of POIs is collected based on the driving pattern information; (Chelotti paragraph 0077 discloses, “In one embodiment, the IDRE 204 accounts for historical patterns in the timing of visits to destinations in combination with one or more of the date, current location, starting location, etc.”) and calculating the visit probability of the plurality of POIs at the current time based on the time similarity probability and the visit probability of the POIs. (Chelotti paragraph 0077 discloses, “In one embodiment, the IDRE 204 accounts for historical patterns in the timing of visits to destinations in combination with one or more of the date, current location, starting location, etc.”)
As per claim 14, The method of claim 11, further comprising: after the calculating of the visit probability of the destination at the current location or the visit probability of the destination 
As per claim 15, The method of claim 14, further comprising: determining whether the recalculated visit probability is less than a reference value; (Chelotti paragraph 0029 discloses, “In one embodiment, the Navigation Module 200 is active (able to collect destination data) when the mobile device 100 is able to provide required system resources for the Navigation Module 200 to function. When the Navigation Module 200 is active (e.g., running in the foreground or background), regular collection of location data and regular updating of intelligent recommendations is possible.”) and deleting a POI in which the visit probability is calculated to 
As per claim 16, The method of claim 15, further comprising: after the calculating of the visit probability of the destination at the current location or the visit probability of the destination at a current time, recalculating the visit probability by assigning a weight to the visit probability calculated to be greater than or equal to the reference value, when the visit probability is not less than the reference value. (Chelotti paragraph 0092 discloses, “In one embodiment, the Navigation Module waits until after confidence ratings are calculated to determine if the threshold is met. In an exemplary embodiment, the Navigation Module 200 continuously monitors the destination records and confidence ratings and determines when the record with the highest confidence rating meets the threshold requirement. In one embodiment, the Navigation Module 200 will recalculate confidence ratings and notify the User Interface Engine 201.”)
As per claim 17, The method of claim 16, further comprising: after the predicting of the destination based on the visit probability, calculating location-based recommendation reliability or time-based recommendation reliability depending on whether the user selects the predicted destination; ( paragraph 0033 discloses, “At block 304, the processing device selects a stored destination based upon a confidence rating. In one embodiment, the IDRE 204 returns a 
determining whether to recommend the predicted destination, based on the recommendation reliability. (Chelotti paragraph 0029 discloses, “In one embodiment, the Navigation Module 200 is active (able to collect destination data) when the mobile device 100 is able to provide required system resources for the Navigation Module 200 to function. When the Navigation Module 200 is active (e.g., running in the foreground or background), regular collection of location data and regular updating of intelligent recommendations is possible.”)
As per claim 18, The method of claim 11, wherein the predicting of the destination based on the visit probability includes: assigning a predetermined probability to the plurality of POIs to calculate the visit probability or to calculate the visit probability based on at least one of a pre-stored point, a destination selected by all users, and/or a destination selected by a similar user or a neighboring user, when the current location is a new visit; and predicting the destination based on the visit probability. (Chelotti paragraph 0092 discloses, “In one embodiment, the Navigation Module waits until after confidence ratings are calculated to determine if the threshold is met. In an exemplary embodiment, the Navigation Module 200 continuously monitors the destination records and confidence ratings and determines when the record with the highest confidence rating meets the threshold requirement. In one embodiment, the Navigation Module 200 will recalculate confidence ratings and notify the User Interface Engine 201.”)
As per claim 19, The method of claim 11, further comprising: 50 determining whether the user is an effective user, based on a visit probability of the user for the predicted destination or the driving pattern information; and recommending the predicted destination to the effective user when it is determined that the user is the effective user. (Chelotti paragraph 0069 discloses, “In 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chelotti US 2013/0238241 in view of Lehmann US 2011/0238289.
As per claim 10, A destination recommending system comprising: 
a vehicle configured to transmit a current location or a current time information and driving pattern information to a server; (Chelotti paragraph 0042 discloses, “In one embodiment, the TEE 203 has access to the mobile device 100 connection history and determines that the mobile device 100 is associated with a vehicle. For example, the user may connect the mobile device 100 with the vehicle via Bluetooth.TM.,” and paragraph 0020 discloses, “FIG. 1 is a block diagram of an exemplary mobile device 100 in which one embodiment of an integrated navigation and calendar system is implemented. The mobile device 100 can be, for example, a handheld computer, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, mobile phone, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices. A mobile device 100 as described is not limited to handheld devices, but may also include devices physically mounted to or incorporated into a mode of transportation (e.g., automobile, motorcycle, or bus).” And paragraph 0023 discloses, “FIG. 2 is a block 
the server coupled to the vehicle and configured to calculate a visit probability of a destination at the current location or the visit probability of the destination at the current time, based on the driving pattern information and to predict the destination based on the calculated probability. (Lehmann paragraph 0118 teaches, “The navigation device is connected to the server 800 via a network 814, e.g. the Internet. In operation, the user of the navigation device starts a trip, e.g. by turning on the navigation device. The navigation device determines its current position and uses this information to specify the starting point. In addition, the navigation device determines the current time and date and may in addition gather external data, application data or vehicle data to predict a destination.”) and (Chelotti paragraph 0027 discloses, “0027] In one embodiment, the Intelligent Destination Recommendation Engine 204 determines the likelihood that a user will travel to a previously visited destination (known destination). In one embodiment, the Intelligent Destination Recommendation Engine 204 assigns each previously visited destination with a confidence rating that represents the likelihood that the user (mobile device 100) will travel to the destination.” Paragraph 0031 discloses, “At block 302, the processing device calculates confidence ratings for one or more destinations. In one embodiment, each destination has a confidence rating and the confidence rating is based on a match between the current time and stored time stamps for each destination. In one embodiment, the Navigation 
             Chelotti discloses an intelligent destination recommendations based on historical data. Chelotti does not disclose a server used to perform the computations of an intelligent destination recommendations based on historical data. Lehmann teaches the use of a server used to perform the computations of an intelligent destination recommendations based on historical data. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Lehmann et.al. into the invention of Chelotti. Such incorporation is motivated by the need to decentralize the processing as a form to ensure an accurate backup.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666